

Exhibit 10.26

RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
WELLS FARGO BANK, NATIONAL ASSOCIATION
Commercial Real Estate Group (AU #02955)
2030 Main Street, Suite 800
Irvine, CA 92614
Attn: Jeri Gehrer
Loan No. 1011181






__________________________________________________________________________________(Space
Above For Recorder’s Use)
DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING
NAME AND ADDRESS OF GRANTOR (TRUSTOR):
KBS SOR PLAZA BELLEVUE, LLC
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attn: Jeff Rader


DE Organizational Number: 4840084
NAME AND ADDRESS OF GRANTEE (BENEFICIARY):
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as agent for the benefit of itself and
all of the other Lenders who may become parties to the Loan Agreement referenced
herein
 
Commercial Real Estate Group
2030 Main Street, Suite 800
Irvine, CA 92614
Attn: Damon Smith
Loan No.: 1011181
NAME AND ADDRESS OF GRANTEE (TRUSTEE):
CHICAGO TITLE COMPANY OF WASHINGTON
701 5th Avenue, #2300
Seattle, WA 98104
PROPERTY ADDRESS / ABBREVIATED LEGAL DESCRIPTION:
10800 NE 8th Street and 10900 NE 8th Street,
Bellevue, Washington


Portion of Lots 5-8, Block 1, Volume 49 of Plats, Page 58; Portions of the
Southwest Quarter of the Southeast Quarter of Section 29, Township 25 North,
Range 5 East, W.M.
292505-9048, 292505-9357, 292505-9358









--------------------------------------------------------------------------------







Loan No. 1011181

 
Additional legal description on Exhibit A of this document.
ASSESSOR’S TAX PARCEL ID #
2925059048, 2925059357 and 2925059358

                                                                            
THIS INSTRUMENT COVERS GOODS THAT ARE OR WILL BECOME FIXTURES ON THE DESCRIBED
REAL PROPERTY AND SHOULD BE FILED FOR RECORD IN THE REAL PROPERTY RECORDS WHERE
MORTGAGES AND DEEDS OF TRUST ON REAL ESTATE ARE RECORDED. THIS INSTRUMENT SHOULD
ALSO BE INDEXED AS A UNIFORM COMMERCIAL CODE FINANCING STATEMENT COVERING GOODS
THAT ARE OR WILL BECOME FIXTURES ON THE DESCRIBED REAL PROPERTY, THE MAILING
ADDRESSES OF THE SECURED PARTY AND THE DEBTOR ARE WITHIN.
THIS INSTRUMENT SECURES FUTURE ADVANCES.
THIS INSTRUMENT SECURES A NOTE WHICH PROVIDES FOR A VARIABLE INTEREST RATE.

2

--------------------------------------------------------------------------------







Loan No. 1011181

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING
THE PARTIES TO THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING (this “Deed of Trust”), made as of January 14 ,
2014, are KBS SOR PLAZA BELLEVUE, LLC, a Delaware limited liability company
(“Trustor”), CHICAGO TITLE COMPANY OF WASHINGTON (“Trustee”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent (“Administrative Agent”) for
itself and certain additional lenders who may become parties to the Loan
Agreement defined below (collectively, “Beneficiary”). Pursuant to the Loan
Agreement, the Administrative Agent has been given full power and authority to
act on behalf of the Beneficiary with regard to the enforcement of this Deed of
Trust and the Note (defined below) and other obligations secured by this Deed of
Trust, including, without limitation, enforcement by non-judicial foreclosure of
this Deed of Trust, and on all other matters relating to the Loan (defined
below) secured by this Deed of Trust.
ARTICLE 1. GRANT IN TRUST
1.1
GRANT. For the purposes of and upon the terms and conditions in this Deed of
Trust, Trustor irrevocably GRANTS, BARGAINS, WARRANTS, CONVEYS, SELLS, MORTGAGES
AND ASSIGNS to Trustee, in trust for the benefit of Beneficiary, with power of
sale and right of entry and possession, all of that real property located in the
City of Bellevue, County of King, State of Washington, described on Exhibit A
attached hereto and made a part hereof, together with the Collateral (as defined
herein), all buildings and other improvements, fixtures and equipment now or
hereafter located on the real property and all right, title, interest, and
privileges of Trustor now owned or hereafter acquired in and to all streets,
ways, roads, and alleys used in connection with or pertaining to such real
property and any improvements thereon, all development rights or credits,
licenses and permits, air rights, water, water rights and water stock related to
the real property, all timber, and all minerals, oil and gas, and other
hydrocarbon substances in, on or under the real property, and all licenses,
appurtenances, reversions, remainders, easements, rights and rights of way
appurtenant or related thereto; any and all rights of Trustor, as a declarant or
otherwise, under any covenants, conditions, and restrictions now or hereafter
pertaining to the real property described on Exhibit A hereto, provided,
however, that Beneficiary shall have no liability under such covenants,
conditions, and restrictions unless and until Beneficiary forecloses on the real
property; all buildings, other improvements and fixtures now or hereafter
located on the real property, including, but not limited to, all apparatus,
equipment, and appliances used in the operation or occupancy of the real
property, it being intended by the parties that all such items shall be
conclusively considered to be a part of the real property, whether or not
attached or affixed to the real property (the “Improvements”); all interest or
estate which Trustor may hereafter acquire in the property described above, and
all additions and accretions thereto, and the proceeds of any of the foregoing
(all of the foregoing being collectively referred to as the “Property”). The
listing of specific rights or property shall not be interpreted as a limit of
general terms.

1.2
ADDRESS. The address of the Property is: 10800 NE 8th Street and 10900 NE 8th

Street,
Bellevue, Washington. However, neither the failure to designate an address nor
any

3

--------------------------------------------------------------------------------







Loan No. 1011181

inaccuracy in the address designated shall affect the validity or priority of
the lien of this Deed of Trust on the Property as described on Exhibit A.
1.3
WARRANTY OF TITLE; USE OF PROPERTY. Trustor warrants that, except as disclosed
to Beneficiary in a writing which refers to this warranty, it is the sole owner
of good and marketable unencumbered fee simple title to the Property, subject
only to those exceptions approved by Beneficiary in writing. Trustor warrants
that the Property is not presently, nor will during the term of this Deed of
Trust be, used principally or at all for agricultural or farming purposes.

ARTICLE 2. OBLIGATIONS SECURED
2.
OBLIGATIONS SECURED. Trustor makes this Deed of Trust for the purpose of
securing the following obligations (“Secured Obligations”):

(a)
Payment to Beneficiary and Lenders (as defined in the Loan Agreement (as defined
below)) of all sums at any time owing under the Secured Promissory Note, dated
as of the date hereof, and maturing on January 14, 2014 (subject to extension in
accordance with the Loan Agreement referenced below) made in the principal
amount of ONE HUNDRED ELEVEN MILLION DOLLARS ($111,000,000) (the “Loan”)
executed by Trustor, as borrower (“Borrower”), in connection with the Loan
Agreement, and each payable to the order of a Lender, (as the same may be
amended, restated or replaced from time to time, the “Note”); and

(b)
Payment and performance of all covenants and obligations of Trustor under this
Deed of Trust; and

(c)
Payment and performance of all covenants and obligations on the part of
Borrower, under that certain Loan Agreement (as the same may be amended,
restated or replaced from time to time, “Loan Agreement”), dated as of the date
hereof, by and among Borrower, Lenders and Beneficiary, the Hazardous Materials
Indemnity Agreement (as defined in the Loan Agreement) and all other “Loan
Documents” as defined in the Loan Agreement; and

(d)
Payment and performance of all covenants and obligations, if any, of any rider
attached as an Exhibit to this Deed of Trust; and

(e)
Payment and performance of all future advances and other obligations that the
then record owner of all or part of the Property may agree to pay and/or perform
(whether as principal, surety or guarantor) for the benefit of Beneficiary, when
such future advance or obligation is evidenced by a writing which recites that
it is secured by this Deed of Trust, and all advances or disbursements of
Beneficiary with respect to the Property for the payment of taxes, assessments,
insurance premiums or costs incurred for the protection of the Property; and

(f)
Payment and performance of all covenants and obligations of Borrower under any
Swap Agreement (as such terms are defined in the Loan Agreement),


4

--------------------------------------------------------------------------------







Loan No. 1011181

which agreement is (i) evidenced by a writing that recites it is secured by this
Deed of Trust or (ii) with Beneficiary or a Lender as counterparty; and
(g)
All modifications, extensions and renewals of any of the obligations secured
hereby, however evidenced, including, without limitation: (i) modifications of
the required principal payment dates or interest payment dates or both, as the
case may be, deferring or accelerating payment dates wholly or partly; or (ii)
modifications, extensions or renewals at a different rate of interest whether or
not in the case of a note, the modification, extension or renewal is evidenced
by a new or additional promissory note or notes.

2.1
OBLIGATIONS. The term “obligations” is used herein in its broadest and most
comprehensive sense and shall be deemed to include, without limitation, all
interest and charges, prepayment charges (if any), late charges and loan fees at
any time accruing or assessed on any of the Secured Obligations. The obligations
of any guarantor under any guaranty of the Loan or of any of Borrower’s
obligations under the Loan Agreement, including but not limited to any repayment
guaranty or completion guaranty, do not constitute Secured Obligations.

2.2
INCORPORATION. Each capitalized term not defined herein shall have the meaning
given to such term in the Loan Agreement. All terms of the Secured Obligations
and the documents evidencing such obligations are incorporated herein by this
reference. All persons who may have or acquire an interest in the Property shall
be deemed to have notice of the terms of the Secured Obligations and to have
notice, if provided therein, that the rate of interest on one or more Secured
Obligations may vary from time to time.

ARTICLE 3. ASSIGNMENT OF LEASES AND RENTS
3.1
ASSIGNMENT. Trustor hereby irrevocably assigns to Beneficiary all of Trustor’s
right, title and interest in, to and under: (a) all leases of the Property or
any portion thereof, and all other agreements of any kind relating to the use or
occupancy of the Property or any portion thereof, whether now existing or
entered into after the date hereof (“Leases”); and (b) the rents, revenue,
income, issues, deposits and profits of the Property, including, without
limitation, all parking income and all amounts payable and all rights and
benefits accruing to Trustor under the Leases (“Payments”). The term “Leases”
shall also include all guarantees of and security for the lessees’ performance
thereunder, and all amendments, extensions, renewals or modifications thereto
which are permitted hereunder. This is a present and absolute assignment, not an
assignment for security purposes only, and Beneficiary’s right to the Leases and
Payments is not contingent upon, and may be exercised without possession of, the
Property.

3.2
GRANT OF LICENSE. Beneficiary confers upon Trustor a license (“License”) to
collect and retain the Payments as they become due and payable, until the
occurrence of a Default (as hereinafter defined). Upon, and during the
continuance of, a Default, the License shall be automatically revoked and
Beneficiary may collect and apply the Payments pursuant to Section 6.4 without
notice and without taking possession of the Property. All payments thereafter
collected by Trustor shall be held by Trustor as trustee under a constructive
trust for the benefit of Beneficiary. Trustor hereby irrevocably authorizes and
directs the lessees under the Leases to rely upon and comply


5

--------------------------------------------------------------------------------







Loan No. 1011181

with any notice or demand by Beneficiary for the payment to Beneficiary of any
rental or other sums which may at any time become due under the Leases, or for
the performance of any of the lessees’ undertakings under the Leases, and the
lessees shall have no right or duty to inquire as to whether any Default has
actually occurred or is then existing hereunder. Trustor hereby relieves the
lessees from any liability to Trustor by reason of relying upon and complying
with any such notice or demand by Beneficiary. Beneficiary may apply, in its
sole discretion, any Payments so collected by Beneficiary against any Secured
Obligation under the Loan Documents (as defined in the Loan Agreement), whether
existing on the date hereof or hereafter existing. Collection of any Payments by
Beneficiary shall not cure or waive any Default or notice of Default or
invalidate any acts done pursuant to such notice.
3.3
EFFECT OF ASSIGNMENT. The foregoing irrevocable assignment shall not cause
Beneficiary to be: (a) a mortgagee in possession; (b) responsible or liable for
the control, care, management or repair of the Property or for performing any of
the terms, agreements, undertakings, obligations, representations, warranties,
covenants and conditions of the Leases; or (c) responsible or liable for any
waste committed on the Property by the lessees under any of the Leases or any
other parties; for any dangerous or defective condition of the Property; or for
any negligence in the management, upkeep, repair or control of the Property
resulting in loss or injury or death to any lessee, licensee, employee, invitee
or other person. Beneficiary and Trustee shall not directly or indirectly be
liable to Trustor or any other person as a consequence of: (i) the exercise or
failure to exercise by Beneficiary or Trustee, or any of their respective
employees, agents, contractors or subcontractors, any of the rights, remedies or
powers granted to Beneficiary or Trustee hereunder; or (ii) the failure or
refusal of Beneficiary to perform or discharge any obligation, duty or liability
of Trustor arising under the Leases.

3.4
REPRESENTATIONS AND WARRANTIES. Trustor represents and warrants that, to the
best of Trustor’s knowledge and except as disclosed to Grantee in writing prior
to the date hereof: (a) Trustor has delivered to Beneficiary a rent roll that,
as of the date hereof, contains a true, accurate and complete list of all
Leases; (b) all existing Leases are in full force and effect and are enforceable
in accordance with their respective terms, and no breach or default, or event
which would constitute a breach or default after notice or the passage of time,
or both, exists under any existing Leases on the part of any party; (c) no rent
or other payment under any existing Lease has been paid by any lessee for more
than one (1) month in advance; and (d) none of the lessor’s interests under any
of the Leases has been transferred or assigned.

3.5
COVENANTS. Trustor covenants and agrees at Trustor’s sole cost and expense to:
(a) perform the obligations of lessor contained in the Leases and enforce by all
appropriate remedies performance by the lessees of the obligations of the
lessees contained in the Leases; (b) give Beneficiary prompt written notice of
any material default which occurs with respect to any of the Leases, whether the
default be that of the lessee or of the lessor; (c) exercise Trustor’s best
efforts to keep all portions of the Property that are capable of being leased at
rental rates pursuant to the terms of the Loan Agreement; (d) deliver to
Beneficiary fully executed, copies of each and every Lease that it is required
to deliver in accordance with the Loan Agreement; and (e) execute and record
such additional assignments of any Lease or, if required by the terms of the
Loan Agreement, use commercially reasonable effort to obtain specific


6

--------------------------------------------------------------------------------







Loan No. 1011181

subordinations (or subordination, attornment and non-disturbance agreements
executed by the lessor and lessee) of any Lease to the Deed of Trust, in form
and substance acceptable to Beneficiary, as Beneficiary may request. Trustor
shall not, without Beneficiary’s prior written consent or as otherwise permitted
by any provision of the Loan Agreement: (i) to the extent prohibited by the
terms of the Loan Agreement, enter into any Leases after the date hereof;
(ii) execute any other assignment relating to any of the Leases; (iii) to the
extent prohibited by the terms of the Loan Agreement, discount any rent or other
sums due under the Leases or collect the same in advance, other than to collect
rentals one (1) month in advance of the time when it becomes due; (iv) to the
extent prohibited by the terms of the Loan Agreement, terminate, modify or amend
any of the terms of the Leases or in any manner release or discharge the lessees
from any obligations thereunder; (v) to the extent prohibited by the terms of
the Loan Agreement, consent to any assignment or subletting by any lessee; or
(vi) subordinate or agree to subordinate any of the Leases to any other deed of
trust or encumbrance. Any such attempted action in violation of the provisions
of this Section 3.5 shall be null and void. Without in any way limiting the
requirement of Beneficiary’s consent hereunder, any sums received by Trustor in
consideration of any termination (or the release or discharge of any lessee)
modification or amendment of any Lease shall be applied as set forth in the Loan
Agreement.
3.6
ESTOPPEL CERTIFICATES. Within thirty (30) days after written request by
Beneficiary, Trustor shall deliver to Beneficiary and to any party designated by
Beneficiary estoppel certificates executed by Trustor, and use its best efforts
to obtain such estoppel certificates executed by each of the lessees, in each
case in recordable form, certifying (if such be the case): (a) that the
foregoing assignment and the Leases are in full force and effect; (b) the date
of each lessee’s most recent payment of rent; (c) that there are no defenses or
offsets outstanding, or stating those claimed by Trustor or lessees under the
foregoing assignment or the Leases, as the case may be; and (d) any other
information reasonably requested by Beneficiary.

ARTICLE 4. SECURITY AGREEMENT AND FIXTURE FILING
4.1
SECURITY INTEREST. Trustor hereby grants and assigns to Beneficiary as of the
date hereof a security interest, to secure payment and performance of all of the
Secured Obligations, in all of the following described personal property in
which Trustor now or at any time hereafter has any interest (collectively, the
“Collateral”):

All goods, building and other materials, supplies, work in process, equipment,
machinery, fixtures, furniture, furnishings, signs and other personal property
and embedded software included therein, wherever situated, which are or are to
be incorporated into, used in connection with, or appropriated for use on
(i) the real property described on Exhibit A attached hereto and incorporated by
reference herein (to the extent the same are not effectively made a part of the
real property pursuant to Section 1.1 above) or (ii) the Improvements; together
with all rents (to the extent, if any, they are not subject to Article 3); all
inventory, accounts, cash receipts, deposit accounts, accounts receivable,
contract rights, licenses, agreements, (including, without limitation, all
acquisition agreements with respect to the Property); all of Trustor’s rights
under any Swap Agreement; all Contracts referenced in Section 5.17 below
(including property management and leasing agreements), architects’ agreements,
and/or

7

--------------------------------------------------------------------------------







Loan No. 1011181

construction agreements with respect to the completion of any improvements on
the Property), general intangibles, chattel paper (whether electronic or
tangible), instruments, documents, promissory notes, drafts, letters of credit,
letter of credit rights, supporting obligations, insurance policies, insurance
and condemnation awards and proceeds, any other rights to the payment of money,
trade names, trademarks and service marks arising from or related to the
ownership, management, leasing or operation of the Property or any business now
or hereafter conducted thereon by Trustor; all development rights and credits,
and any and all permits, consents, approvals, licenses, authorizations and other
rights granted by, given by or obtained from, any governmental entity with
respect to the Property; all water and water rights, wells and well rights,
canals and canal rights, ditches and ditch rights, springs and spring rights,
and reservoir and reservoir rights appurtenant to or associated with the
Property, whether decreed or undecreed, tributary, non-tributary or not
non-tributary, surface or underground or appropriated or unappropriated, and all
shares of stock in water, ditch, lateral and canal companies, well permits and
all other evidence of such rights; all deposits or other security now or
hereafter made with or given to utility companies by Trustor with respect to the
Property; all advance payments of insurance premiums made by Trustor with
respect to the Property; all plans, drawings and specifications relating to the
Property; all loan funds held by Beneficiary, whether or not disbursed; all
funds deposited with Beneficiary pursuant to any loan agreement; all reserves,
deferred payments, deposits, accounts, refunds, cost savings and payments of any
kind related to the Property or any portion thereof; all of Trustor’s right,
title and interest, now or hereafter acquired, to the payment of money from
Beneficiary to Trustor under any Swap Agreement, together with all replacements
and proceeds of, and additions and accessions to, any of the foregoing; together
with all books, records and files to the extent relating to any of the
foregoing.
As to all of the above described personal property which is or which hereafter
becomes a “fixture” under applicable law, it is intended by Trustor and
Beneficiary that this Deed of Trust constitutes a fixture filing filed with the
real estate records of King County, Washington, under the Uniform Commercial
Code, as amended or recodified from time to time, from the state wherein the
Property is located (“UCC”). For purposes of this fixture filing, the “Debtor”
is the Trustor and the “Secured Party” is the Beneficiary. A description of the
land which relates to the fixtures is set forth in Exhibit A attached hereto.
Trustor is the record owner of such land.
4.2
REPRESENTATIONS AND WARRANTIES. Trustor represents and warrants that: (a)
Trustor has, as of the date of recordation of this Deed of Trust, and will have,
good title to the Collateral; (b) Trustor has not previously assigned or
encumbered the Collateral, and no financing statement covering any of the
Collateral has been delivered to any other person or entity; (c) Trustor’s
principal place of business is located at the address shown in Section 7.11; (d)
Trustor’s legal name is exactly as set forth on the first page of this Deed of
Trust and all of Trustor’s organizational documents or agreements delivered to
Beneficiary are complete and accurate in every respect; (e) Trustor is a
registered organization (as defined in RCW 62A.9A.102(a)(71)) organized under
the law of the State of Delaware with the name of the Trustor; and (f) the
Collateral is all located at the Property, and no part will be removed from the
Property


8

--------------------------------------------------------------------------------







Loan No. 1011181

without Trustor giving Beneficiary prior notice, or without replacement with
similar items of Collateral of comparable value.
4.3
COVENANTS. Trustor agrees: (a) to execute and deliver such documents as
Beneficiary deems necessary to create, perfect and continue the security
interests contemplated hereby; (b) not to change its name, and as applicable,
its chief executive office, its principal residence or the jurisdiction in which
it is organized and/or registered without giving Beneficiary prior written
notice thereof; (c) to cooperate with Beneficiary in perfecting all security
interests granted herein and in obtaining such agreements from third parties as
Beneficiary deems necessary, proper or convenient in connection with the
preservation, perfection or enforcement of any of its rights hereunder; and (d)
that Beneficiary is authorized to file financing statements in the name of
Trustor to perfect Beneficiary’s security interest in Collateral.

4.4
RIGHTS OF BENEFICIARY. In addition to Beneficiary’s rights as a “Secured Party”
under the UCC, Beneficiary’ may, but shall not be obligated to, at any time
without notice and at the expense of Trustor: (a) give notice to any person of
Beneficiary’s rights hereunder and enforce such rights at law or in equity; (b)
insure, protect, defend and preserve the Collateral or any rights or interests
of Beneficiary therein; (c) inspect the Collateral; and (d) endorse, collect and
receive any right to payment of money owing to Trustor under or from the
Collateral.

4.5
RIGHTS OF BENEFICIARY ON DEFAULT. Upon the occurrence of a Default (hereinafter
defined) under this Deed of Trust, then in addition to all of Beneficiary’s
rights as a “Secured Party” under the UCC or otherwise at law and in addition to
Beneficiary’s rights under the Loan Documents:

(a)
Beneficiary may (i) upon written notice, require Trustor to assemble any or all
of the Collateral and make it available to Beneficiary at a place designated by
Beneficiary; (ii) to the extent permitted by applicable law, without prior
notice, enter upon the Property or other place where any of the Collateral may
be located and take possession of, collect, sell, lease, license or otherwise
dispose of any or all of the Collateral, and store the same at locations
acceptable to Beneficiary at Trustor’s expense; (iii) sell, assign and deliver
at any place or in any lawful manner all or any part of the Collateral and bid
and become the purchaser at any such sales; and

(b)
Beneficiary may, for the account of Trustor and at Trustor’s expense: (i)
operate, use, consume, sell, lease, license or otherwise dispose of the
Collateral as Beneficiary deems appropriate for the purpose of performing any or
all of the Secured Obligations; (ii) enter into any agreement, compromise, or
settlement, including insurance claims, which Beneficiary may deem desirable or
proper with respect to any of the Collateral; and (iii) endorse and deliver
evidences of title for, and receive, enforce and collect by legal action or
otherwise, all indebtedness and obligations now or hereafter owing to Trustor in
connection with or on account of any or all of the Collateral; and

(c)
In disposing of Collateral hereunder, Beneficiary may disclaim all warranties of
title, possession, quiet enjoyment and the like. Any proceeds of any disposition
of any Collateral may be applied by Beneficiary to the payment of expenses


9

--------------------------------------------------------------------------------







Loan No. 1011181

incurred by Beneficiary in connection with the foregoing, including reasonable
attorneys’ fees, and the balance of such proceeds may be applied by Beneficiary
toward the payment of the Secured Obligations in such order of application as
Beneficiary may from time to time elect.
Notwithstanding any other provision hereof, Beneficiary shall not be deemed to
have accepted any property other than cash in satisfaction of any obligation of
Trustor to Beneficiary unless Trustor shall make an express written election of
said remedy under the UCC or other applicable law.
4.6
POWER OF ATTORNEY. Trustor hereby irrevocably appoints Beneficiary as Trustor’s
attorney‑in‑fact (such agency being coupled with an interest), and as such
attorney‑in‑fact Beneficiary may, without the obligation to do so, in
Beneficiary’s name, or in the name of Trustor, prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve any of
Beneficiary’s security interests and rights in or to any of the Collateral, and,
upon a Default hereunder, take any other action required of Trustor; provided,
however, that Beneficiary as such attorney‑in‑fact shall be accountable only for
such funds as are actually received by Beneficiary.

4.7
POSSESSION AND USE OF COLLATERAL. Except as otherwise provided in this Section
or the other Loan Documents (as defined in the Loan Agreement), so long as no
Default exists under this Deed of Trust or any of the Loan Documents, Trustor
may possess, use, move, transfer or dispose of any of the Collateral in the
ordinary course of Trustor’s business and in accordance with the Loan Agreement.

ARTICLE 5. RIGHTS AND DUTIES OF THE PARTIES
5.1
TITLE. Trustor represents and warrants that, except as disclosed to Beneficiary
in a writing which refers to this warranty, Trustor lawfully holds and possesses
fee simple title to the Property without limitation on the right to encumber,
and that this Deed of Trust is a first and prior lien on the Property. Trustor
hereby represents and warrants that all of the Property consists of separate tax
parcels, and there are no properties included in such tax parcel other than the
Property. Trustor further covenants and agrees that it shall not cause all or
any portion of the Property to be replatted or for any lots or boundary lines to
be adjusted, changed or altered for either ad valorem tax purposes or otherwise,
and shall not consent to the assessment of the Property in more than one tax
parcel or in conjunction with any property other than the Property.

5.2
TAXES AND ASSESSMENTS.

(a)
Subject to Trustor’s rights to contest in good faith payment of taxes as
provided in Section 5.2(b) below, Trustor shall pay prior to delinquency all
taxes, assessments, levies and charges imposed by any public or quasi‑public
authority or utility company which are or which may become a lien upon or cause
a loss in value of the Property or any interest therein. Trustor shall also pay
prior to delinquency all taxes, assessments, levies and charges imposed by any
public authority upon Beneficiary by reason of its interest in any Secured
Obligation or in the Property, or by reason of any payment made to Beneficiary
pursuant to any Secured Obligation; provided, however, Trustor shall have no
obligation to


10

--------------------------------------------------------------------------------







Loan No. 1011181

pay taxes which may be imposed from time to time upon Beneficiary and which are
measured by and imposed upon Beneficiary’s net income.
(b)
Trustor may contest in good faith any taxes or assessments if: (i) Trustor
pursues the contest diligently and in compliance with applicable laws, in a
manner which Beneficiary determines is not prejudicial to Beneficiary, and does
not impair the rights of Beneficiary under any of the Loan Documents; and
(ii) Trustor deposits with Beneficiary any funds or other forms of assurance
which Beneficiary in good faith determines from time to time appropriate to
protect Beneficiary from the consequences of the contest being unsuccessful.
Trustor’s compliance with this Section shall operate to prevent such claim,
demand, levy or assessment from becoming a Default.

5.3
PERFORMANCE OF SECURED OBLIGATIONS. Trustor shall promptly pay and perform each
Secured Obligation when due.

5.4
LIENS, ENCUMBRANCES AND CHARGES. Trustor shall immediately discharge any lien
not approved by Beneficiary in writing that has or may attain priority over this
Deed of Trust. Subject to the following sentence, Trustor shall pay when due all
obligations secured by or which may become liens and encumbrances which shall
now or hereafter encumber or appear to encumber all or any part of the Property
or Collateral, or any interest therein, whether senior or subordinate hereto. If
a claim of lien is recorded which affects the Property or a bonded stop notice
is served upon Beneficiary, Trustor shall, within twenty (20) calendar days of
such recording or service or within five (5) calendar days of Beneficiary’s
demand, whichever occurs first: (a) pay and discharge the claim of lien or
bonded stop notice; (b) effect the release thereof by recording or delivering to
Beneficiary a surety bond in sufficient form and amount; or (c) provide
Beneficiary with other assurances which Beneficiary deems, in its sole
discretion, to be satisfactory for the payment of such claim of lien or bonded
stop notice and for the full and continuous protection of Beneficiary from the
effect of such lien or bonded stop notice.

5.5
DAMAGES; INSURANCE AND CONDEMNATION PROCEEDS.

(a)
The following (whether now existing or hereafter arising) are all absolutely and
irrevocably assigned by Trustor to Beneficiary and, at the request of
Beneficiary, shall be paid directly to Beneficiary: (i) all awards of damages
and all other compensation payable directly or indirectly by reason of a
condemnation or proposed condemnation for public or private use affecting all or
any part of, or any interest in, the Property or Collateral; (ii) all other
claims and awards for damages to, or decrease in value of, all or any part of,
or any interest in, the Property or Collateral; (iii) all proceeds of any
insurance policies (whether or not expressly required by Beneficiary to be
maintained by Trustor, including, without limitation, earthquake insurance,
environmental insurance and terrorism insurance, if any) payable by reason of
loss sustained to all or any part of the Property or Collateral; and (iv) all
interest which may accrue on any of the foregoing. Subject to applicable law and
Section 5.5(b) below, and without regard to any requirement contained in
Section 5.6(d), Beneficiary may at its discretion apply all or any of the
proceeds it receives to its expenses in settling, prosecuting or defending any
claim and may apply the balance to the Secured


11

--------------------------------------------------------------------------------







Loan No. 1011181

Obligations in any such order acceptable to Beneficiary, and/or Beneficiary may
release all or any part of the proceeds to Trustor upon any conditions
Beneficiary may impose. Beneficiary may commence, appear in, defend or prosecute
any assigned claim or action and may adjust, compromise, settle and collect all
claims and awards assigned to Beneficiary; provided, however, in no event shall
Beneficiary be responsible for any failure to collect any claim or award,
regardless of the cause of the failure, including, without limitation, any
malfeasance or nonfeasance by Beneficiary or its employees or agents.
(b)
Beneficiary shall permit insurance or condemnation proceeds held by Beneficiary
to be used for repair or restoration but may condition such application upon
reasonable conditions, including, without limitation: (i) the deposit with
Beneficiary of such additional funds which Beneficiary determines are needed to
pay all costs of the repair or restoration, (including, without limitation,
taxes, financing charges, insurance and rent during the repair period); (ii) the
establishment of an arrangement for lien releases and disbursement of funds
acceptable to Beneficiary; (iii) the delivery to Beneficiary of plans and
specifications for the work, a contract for the work signed by a contractor
acceptable to Beneficiary, a cost breakdown for the work and a payment and
performance bond for the work, all of which shall be acceptable to Beneficiary;
and (iv) the delivery to Beneficiary of evidence acceptable to Beneficiary
(aa) that after completion of the work the income from the Property will be
sufficient to pay all expenses and debt service for the Property; (bb) of the
continuation of Leases acceptable to and required by Beneficiary; (cc) that upon
completion of the work, the size, capacity and total value of the Property will
be at least as great as it was before the damage or condemnation occurred;
(dd) that there has been no material adverse change in the financial condition
or credit of Trustor since the date of this Deed of Trust; (ee) no Default shall
have occurred, and (ff) of the satisfaction of any additional conditions that
Beneficiary may reasonably establish to protect its security. Trustor hereby
acknowledges that the conditions described above are reasonable, and, if such
conditions have not been satisfied within sixty (60) days of receipt by
Beneficiary of such insurance or condemnation proceeds, then Beneficiary may
apply such insurance or condemnation proceeds to pay the Secured Obligations in
such order and amounts as Beneficiary in its sole discretion may choose.

(c)
Notwithstanding the foregoing provisions of this Section 5.5, if the insurance
or condemnation proceeds equal $1,000,000 or less, Beneficiary shall release
such proceeds to Trustor for repair or restoration of the Property without any
additional requirements or conditions.

5.6
MAINTENANCE AND PRESERVATION OF THE PROPERTY. Subject to the provisions of the
Loan Agreement, Trustor covenants: (a) to insure the Property and Collateral
against such risks as Beneficiary may require pursuant to the Loan Agreement
and, at Beneficiary’s request (but not more than fifteen (15) days prior to the
termination date of any existing coverage), to provide evidence of such
insurance to Beneficiary, and to comply with the requirements of any insurance
companies providing such insurance; (b) to keep the Property and Collateral in
good condition and repair; (c) not to remove or demolish the Property or
Collateral or any part thereof, not to alter, restore or add to the Property or
Collateral and not to initiate or acquiesce in any change in any zoning or


12

--------------------------------------------------------------------------------







Loan No. 1011181

other land classification which affects the Property without Beneficiary’s prior
written consent or as provided in the Loan Agreement; (d) to complete or restore
promptly and in good and workmanlike manner the Property and Collateral, or any
part thereof which may be damaged or destroyed, without regard to whether
Beneficiary elects to require that insurance proceeds be used to reduce the
Secured Obligations as provided in Section 5.5; (e) to comply with all laws,
ordinances, regulations and standards, and all covenants, conditions,
restrictions and equitable servitudes, whether public or private, of every kind
and character which affect the Property or Collateral and pertain to acts
committed or conditions existing thereon, including, without limitation, any
work, alteration, improvement or demolition mandated by such laws, covenants or
requirements; (f) not to commit or permit waste of the Property or Collateral;
and (g) to do all other acts which from the character or use of the Property or
Collateral may be reasonably necessary to maintain and preserve its value.
5.7
DEFENSE AND NOTICE OF LOSSES, CLAIMS AND ACTIONS. At Trustor’s sole expense,
Trustor shall protect, preserve and defend the Property and Collateral and title
to and right of possession of the Property and Collateral, the security hereof
and the rights and powers of Beneficiary and Trustee hereunder against all
adverse claims. Trustor shall give Beneficiary and Trustee prompt notice in
writing of the assertion of any claim, of the filing of any action or
proceeding, of the occurrence of any damage to the Property or Collateral and of
any condemnation offer or action.

5.8
POWERS OF BENEFICIARY.  Beneficiary may, without affecting the personal
liability of any person for payment of any indebtedness or performance of any
obligations secured hereby and without liability therefor and without notice:
(a) release all or any part of the Property; (b) consent to the making of any
map or plat thereof; and (c) join in any grant of easement thereon, any
declaration of covenants and restrictions, or any extension agreement or any
agreement subordinating the lien or charge of this Deed of Trust.

5.9
ACCEPTANCE OF TRUST; POWERS AND DUTIES OF TRUSTEE.

(a)
Trustee accepts this trust when this Deed of Trust is recorded. Except as may be
required by applicable law, Trustee or Beneficiary may from time to time apply
to any court of competent jurisdiction for aid and direction in the execution of
the trust hereunder and the enforcement of the rights and remedies available
hereunder, and may obtain orders or decrees directing or confirming or approving
acts in the execution of said trust and the enforcement of said remedies.

(b)
Trustee shall not be required to take any action toward the execution and
enforcement of the trust hereby created or to institute, appear in, or defend
any action, suit, or other proceeding in connection therewith where, in his
opinion, such action would be likely to involve him in expense or liability,
unless requested so to do by a written instrument signed by Beneficiary and, if
Trustee so requests, unless Trustee is tendered security and indemnity
satisfactory to Trustee against any and all cost, expense, and liability arising
therefrom. Trustee shall not be responsible for the execution, acknowledgment,
or validity of the Loan Documents, or for the proper authorization thereof, or
for the sufficiency of the lien and security interest purported to be created
hereby, and


13

--------------------------------------------------------------------------------







Loan No. 1011181

Trustee makes no representation in respect thereof or in respect of the rights,
remedies, and recourses of Beneficiary.
(c)
With the approval of Beneficiary, Trustee shall have the right to take any and
all of the following actions: (i) to select, employ, and advise with counsel
(who may be, but need not be, counsel for Beneficiary) upon any matters arising
hereunder, including the preparation, execution, and interpretation of the Loan
Documents, and shall be fully protected in relying as to legal matters on the
advice of counsel, (ii) to execute any of the trusts and powers hereof and to
perform any duty hereunder either directly or through his agents or attorneys,
(iii) to select and employ, in and about the execution of his duties hereunder,
suitable accountants, engineers and other experts, agents and attorneys-in-fact,
either corporate or individual, not regularly in the employ of Trustee, and
Trustee shall not be answerable for any act, default, negligence, or misconduct
of any such accountant, engineer or other expert, agent or attorney-in-fact, if
selected with reasonable care, or for any error of judgment or act done by
Trustee in good faith, or be otherwise responsible or accountable under any
circumstances whatsoever, except for Trustee’s gross negligence or bad faith,
and (iv) any and all other lawful action as Beneficiary may instruct Trustee to
take to protect or enforce Beneficiary’s rights hereunder. Trustee shall not be
personally liable in case of entry by Trustee, or anyone entering by virtue of
the powers herein granted to Trustee, upon the Property for debts contracted for
or liability or damages incurred in the management or operation of the Property.
Trustee shall have the right to rely on any instrument, document, or signature
authorizing or supporting any action taken or proposed to be taken by Trustee
hereunder, believed by Trustee in good faith to be genuine. Trustee shall be
entitled to reimbursement for expenses incurred by Trustee in the performance of
Trustee’s duties hereunder and to reasonable compensation for such of Trustee’s
services hereunder as shall be rendered. TRUSTOR WILL, FROM TIME TO TIME, PAY
THE COMPENSATION DUE TO TRUSTEE HEREUNDER AND REIMBURSE TRUSTEE FOR, AND
INDEMNIFY AND HOLD HARMLESS TRUSTEE AGAINST, ANY AND ALL LIABILITY AND EXPENSES
WHICH MAY BE INCURRED BY TRUSTEE IN THE PERFORMANCE OF TRUSTEE’S DUTIES.

(d)
All moneys received by Trustee shall, until used or applied as herein provided,
be held in trust for the purposes for which they were received, but need not be
segregated in any manner from any other moneys (except to the extent required by
applicable law) and Trustee shall be under no liability for interest on any
moneys received by Trustee hereunder.

(e)
Should any deed, conveyance, or instrument of any nature be required from
Trustor by any Trustee or substitute Trustee to more fully and certainly vest in
and confirm to the Trustee or substitute Trustee such estates, rights, powers,
and duties, then, upon request by the Trustee or substitute Trustee, any and all
such deeds, conveyances and instruments shall be made, executed, acknowledged,
and delivered and shall be caused to be recorded and/or filed by Trustor.

(f)
By accepting or approving anything required to be observed, performed, or
fulfilled or to be given to Trustee pursuant to the Loan Documents, including


14

--------------------------------------------------------------------------------







Loan No. 1011181

without limitation, any deed, conveyance, instrument, officer’s certificate,
balance sheet, statement of profit and loss or other financial statement,
survey, appraisal, or insurance policy, Trustee shall not be deemed to have
warranted, consented to, or affirmed the sufficiency, legality, effectiveness,
or legal effect of the same, or of any term, provision, or condition thereof,
and such acceptance or approval thereof shall not be or constitute any warranty
or affirmation with respect thereto by Trustee.
5.10
COMPENSATION; EXCULPATION; INDEMNIFICATION.

(a)
Trustor shall pay Trustee’s fees and reimburse Trustee for expenses in the
administration of this trust, including attorneys’ fees. Trustor shall pay to
Beneficiary reasonable compensation for services rendered concerning this Deed
of Trust, including, without limitation, any statement of amounts owing under
any Secured Obligation. Beneficiary shall not directly or indirectly be liable
to Trustor or any other person as a consequence of (i) the exercise of the
rights, remedies or powers granted to Beneficiary in this Deed of Trust; (ii)
the failure or refusal of Beneficiary to perform or discharge any obligation or
liability of Trustor under any agreement related to the Property or Collateral
or under this Deed of Trust; or (iii) any loss sustained by Trustor or any third
party resulting from Beneficiary’s failure (whether by malfeasance, nonfeasance
or refusal to act) to lease the Property after a Default (hereinafter defined)
or from any other act or omission (regardless of whether same constitutes
negligence) of Beneficiary in managing the Property after a Default unless the
loss is caused by the gross negligence or willful misconduct of Beneficiary and
no such liability shall be asserted against or imposed upon Beneficiary, and all
such liability is hereby expressly waived and released by Trustor.

(b)
TRUSTOR AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS TRUSTEE AND INDEMNITEES
(AS HEREINAFTER DEFINED) FOR, FROM AND AGAINST ALL LOSSES, DAMAGES, LIABILITIES,
CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS, AND LEGAL EXPENSES OR OTHER EXPENSES
(INCLUDING WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES), COST OF EVIDENCE
OF TITLE, COST OF EVIDENCE OF VALUE, AND OTHER EXPENSES WHICH ANY INDEMNITEE MAY
INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF: (i) BY REASON OF THIS DEED OF
TRUST; (ii) BY REASON OF THE EXECUTION OF THIS DEED OF TRUST OR IN PERFORMANCE
OF ANY ACT REQUIRED OR PERMITTED HEREUNDER OR BY LAW; (iii) AS A RESULT OF ANY
FAILURE OF TRUSTOR TO PERFORM TRUSTOR’S OBLIGATIONS; OR (iv) BY REASON OF ANY
ALLEGED OBLIGATION OR UNDERTAKING ON ANY INDEMNITEE’S PART TO PERFORM OR
DISCHARGE ANY OF THE REPRESENTATIONS, WARRANTIES, CONDITIONS, COVENANTS OR OTHER
OBLIGATIONS CONTAINED IN ANY OTHER DOCUMENT RELATED TO THE PROPERTY. THE ABOVE
OBLIGATION OF TRUSTOR TO INDEMNIFY AND HOLD HARMLESS TRUSTEE AND INDEMNITEES
SHALL SURVIVE THE CANCELLATION OF THE SECURED OBLIGATIONS AND THE RECONVEYANCE,
RELEASE OR SATISFACTION OR PARTIAL RECONVEYANCE, RELEASE OR SATISFACTION OF THIS
DEED OF TRUST. FOR THE PURPOSES HEREOF, “INDEMNITEES” SHALL MEAN BENEFICIARY,
BENEFICIARY’S PARENTS, SUBSIDIARIES AND AFFILIATES, ANY HOLDER OF OR PARTICIPANT
IN THE


15

--------------------------------------------------------------------------------







Loan No. 1011181

LOAN, AND EACH OF THEIR RESPECTIVE DIRECTORS OFFICERS, EMPLOYEES, AGENTS,
SUCCESSORS AND ASSIGNS OF ANY OF THE FOREGOING.
(c)
Trustor shall pay all amounts and indebtedness arising under this Section 5.10
immediately upon demand by Trustee or Beneficiary together with interest thereon
from the date the indebtedness arises at the rate of interest then applicable to
the principal balance of the Note as specified therein.

5.11
SUBSTITUTION OF TRUSTEES. The Trustee may resign at any time by giving notice
thereof to Beneficiary as provided by law. Beneficiary may, from time to time,
by instrument in writing, substitute a successor to any Trustee named herein or
acting hereunder in the manner provided by law. Such writing, upon recordation,
shall be conclusive proof of proper substitution of such successor Trustee, who
shall, without conveyance from the predecessor Trustee, succeed to all its
title.

5.12
DUE ON SALE OR ENCUMBRANCE.   

(a)
If the Property or any interest therein or if any direct or indirect ownership
interest in Trustor shall be Transferred without the prior written consent of
Beneficiary or as expressly permitted by or in accordance with the Loan
Agreement, THEN Beneficiary, in its sole discretion, may at anytime thereafter
declare all Secured Obligations immediately due and payable.

(b)
As used herein, the term “Transfer” shall mean each of the following actions or
events: the sale, transfer, assignment, lease as a whole, encumbrance,
hypothecation, mortgage or pledge in any manner whatsoever, whether voluntarily,
involuntarily or by operation of law of: (i) the Property or Collateral or any
interest therein; (ii) title to any other security more specifically described
in any Loan Document; (iii) Trustor’s right, title and/or interest in the Loan
Documents and any subsequent documents executed by Trustor in connection
therewith; (iv) legal or beneficial ownership of any partnership interest in
Trustor if Trustor is a partnership; (v) legal or beneficial ownership of any
membership interest in Trustor if Trustor is a limited liability company; (vi)
legal or beneficial ownership of any partnership interest in any general partner
or venturer of Trustor; or (vii) legal or beneficial ownership of any of the
stock in Trustor if Trustor is a corporation or in any general partner or
venturer or member in Trustor that is a corporation.

(c)
Trustor shall not make or commit to make any Transfer without Beneficiary’s
prior written consent, which it may grant or withhold at its sole discretion
(except with respect to those Transfers reasonably approved by Beneficiary or
otherwise expressly permitted under Sections 9.17, 9.18 and 9.19 of the Loan
Agreement). It is expressly agreed that Beneficiary may predicate Beneficiary’s
decision to grant or withhold consent to a Transfer on such terms and conditions
as Beneficiary may require, in Beneficiary’s sole discretion, including without
limitation (i) consideration of the creditworthiness of the party to whom such
Transfer will be made and its management ability with respect to the Property
and Collateral, (ii) consideration of whether the security for repayment,
performance and discharge of the Secured Obligations, or Beneficiary’s ability
to enforce its rights, remedies, and recourses with respect to such security,
will be


16

--------------------------------------------------------------------------------







Loan No. 1011181

impaired in any way by the proposed Transfer, (iii) an increase in the rate of
interest payable under the Note or any other change in the terms and provisions
of the Note and other Loan Documents, (iv) reimbursement of Beneficiary for all
costs and expenses incurred by Beneficiary in investigating the creditworthiness
and management ability of the party to whom such Transfer will be made and in
determining whether Beneficiary’s security will be impaired by the proposed
Transfer, (v) payment to Beneficiary of a transfer fee to cover the cost of
documenting the Transfer in its records, (vi) payment of Beneficiary’s
reasonable attorneys’ fees in connection with such Transfer, (vii) endorsements
(to the extent available under applicable law) to any existing mortgagee title
insurance policies or construction binders insuring Beneficiary’s liens and
security interests covering the Property, and (viii) require additional security
for the payment, performance and discharge of the Secured Obligations. If
Beneficiary’s consent should be given, any Transfer shall be subject to the Loan
Documents and any transferee of Trustor’s interest shall: (i) assume all of
Trustor’s obligations thereunder; and (ii) agree to be bound by all provisions
and perform all obligations contained therein; provided, however, that such
assumption shall not release Trustor or any maker or any guarantor of the Note
from any liability thereunder without the prior written consent of Beneficiary.
In the event of any Transfer without the prior written consent of Beneficiary,
whether or not Beneficiary elects to enforce its right to accelerate the Loan
pursuant to Section 6.2 hereof and Section 11.2 of the Loan Agreement, all sums
owing under the Note, as well as all other charges, expenses and costs owing
under the Loan Documents, shall at the option of Beneficiary, automatically bear
interest at five percent (5%) above the rate provided in the Note, but not in
excess of the Maximum Lawful Rate (as defined below), from the date (or any date
thereafter) of such unconsented to Transfer. Trustor acknowledges that the
automatic shift(s) to this alternate rate is reasonable since the
representations that Beneficiary relied upon in making the Loan may no longer be
relied upon. A consent by Beneficiary to one or more Transfers shall not be
construed as a consent to further Transfers or as a waiver of Beneficiary’s
consent with respect to future Transfers.
5.13
RELEASES, EXTENSIONS, MODIFICATIONS AND ADDITIONAL SECURITY. Without notice to
or the consent, approval or agreement of any persons or entities having any
interest at any time in the Property and Collateral or in any manner obligated
under the Secured Obligations (“Interested Parties”), Beneficiary may, from time
to time, release any person or entity from liability for the payment or
performance of any Secured Obligation, take any action or make any agreement
extending the maturity or otherwise altering the terms or increasing the amount
of any Secured Obligation, or accept additional security or release all or a
portion of the Property and Collateral and other security for the Secured
Obligations. None of the foregoing actions shall release or reduce the personal
liability of any of said Interested Parties, or release or impair the priority
of the lien of and security interests created by this Deed of Trust upon the
Property and Collateral.

5.14
RECONVEYANCE. Upon Beneficiary’s written request, and upon surrender to Trustee
for cancellation, release or satisfaction of this Deed of Trust or a certified
copy thereof and any note, instrument, or instruments setting forth all
obligations secured hereby, Trustee shall reconvey or release, without warranty,
the Property or that portion


17

--------------------------------------------------------------------------------







Loan No. 1011181

thereof then held hereunder. To the extent permitted by law, the reconveyance,
release or satisfaction may describe the grantee as “the person or persons
legally entitled thereto” and the recitals of any matters or facts in any
reconveyance, release or satisfaction executed hereunder shall be conclusive
proof of the truthfulness thereof. Beneficiary and Trustee shall not have any
duty to determine the rights of persons claiming to be rightful grantees of any
reconveyance, release or satisfaction. When the Property has been fully
reconveyed, released or satisfied, the last such reconveyance, release or
satisfaction shall operate as a reassignment of all future rents, issues and
profits of the Property to the person or persons legally entitled thereto.
5.15
SUBROGATION. Beneficiary shall be subrogated to the lien of all encumbrances,
whether released of record or not, paid in whole or in part by Beneficiary
pursuant to the Loan Documents or by the proceeds of any loan secured by this
Deed of Trust.

5.16
RIGHT OF INSPECTION. Beneficiary, its agents and employees, may enter the
Property at any reasonable time for the purpose of inspecting the Property and
Collateral and ascertaining Trustor’s compliance with the terms hereof.

5.17
CONTRACTS. Trustor will deliver to Beneficiary a copy of each Contract promptly
after the execution of same by all parties thereto and subject to any approval
of Beneficiary required by any of the Loan Documents. Within twenty (20) days
after a request by Beneficiary, Trustor shall prepare and deliver to Beneficiary
a complete listing of all Contracts, showing date, term, parties, subject
matter, concessions, whether any defaults exist, and other information specified
by Beneficiary, of or with respect to each of such Contracts, together with a
copy thereof (if so requested by Beneficiary). Trustor represents and warrants
that none of the Contracts encumber or create a lien on the Property, but are
personal with Trustor. As used herein, the term “Contract” shall mean any
management agreement, leasing and brokerage agreement, and operating or service
contract with respect to the Property or Collateral.

ARTICLE 6. DEFAULT PROVISIONS
6.1
DEFAULT. For all purposes hereof, the term “Default” shall mean (a) the
existence of any Event of Default as defined in the Loan Agreement; (b) at
Beneficiary’s option, the failure of Trustor to make any payment of principal or
interest on the Note or to pay any other amount due hereunder or under the Note
when the same is due and payable, whether at maturity, by acceleration or
otherwise; (c) the failure of Trustor to perform any non-monetary obligation
hereunder, or the failure to be true of any representation or warranty of
Trustor contained herein and the continuance of such failure for ten (10) days
after notice, or within any longer grace period, if any, allowed in the Loan
Agreement for such failure, or (d) if Trustor or any other Person shall make a
Transfer without the prior written consent of Beneficiary (which consent may be
withheld in Beneficiary’s sole discretion (except for those Transfers reasonably
approved by Beneficiary or otherwise expressly permitted under Sections 9.17,
9.18 and 9.19 of the Loan Agreement) or conditioned as provided in
Section 5.12).

6.2
RIGHTS AND REMEDIES. At any time during the continuance of a Default,
Beneficiary and Trustee shall each have each and every one of the following
rights and remedies in


18

--------------------------------------------------------------------------------







Loan No. 1011181

addition to Beneficiary’s rights under the other Loan Documents or under any
Swap Agreement between Trustor and Beneficiary:
(a)
Without notice, demand, presentment, notice of nonpayment or nonperformance,
protest, notice of protest, notice of intent to accelerate, notice of
acceleration, or any other notice or any other action, all of which are hereby
waived by Trustor and all other parties obligated in any manner whatsoever on
the Secured Obligations, to declare all the unpaid balance of the Secured
Obligations (other than Swap Agreements) immediately due and payable;

(b)
With or without notice, and without releasing Trustor or Borrower from any
Secured Obligation, and without becoming a mortgagee in possession, to cure any
breach or Default of Trustor or Borrower and, in connection therewith, to the
extent permitted by applicable law, to enter upon the Property and do such acts
and things as Beneficiary or Trustee deems necessary or desirable to protect the
security hereof, including, without limitation: (i) to appear in and defend any
action or proceeding purporting to affect the security of this Deed of Trust or
the rights or powers of Beneficiary or Trustee under this Deed of Trust; (ii) to
pay, purchase, contest or compromise any encumbrance, charge, lien or claim of
lien which, in the sole judgment of either Beneficiary or Trustee, is or may be
senior in priority to this Deed of Trust, the judgment of Beneficiary or Trustee
being conclusive as between the parties hereto; (iii) to obtain insurance and to
pay any premiums or charges with respect to insurance required to be carried
under this Deed of Trust; or (iv) to employ counsel, accountants, contractors
and other appropriate persons;

(c)
To commence and maintain an action or actions in any court of competent
jurisdiction to foreclose this instrument as a deed of trust or mortgage or to
obtain specific enforcement of the covenants of Trustor hereunder, and Trustor
agrees that such covenants shall be specifically enforceable by injunction or
any other appropriate equitable remedy and that for the purposes of any suit
brought under this subparagraph, Trustor waives the defense of laches and any
applicable statute of limitations;

(d)
To apply to a court of competent jurisdiction for and obtain appointment of a
receiver of the Property as a matter of strict right and without regard to the
adequacy of the security for the repayment of the Secured Obligations, the
existence of a declaration that the Secured Obligations are immediately due and
payable, or the filing of a notice of default, and Trustor hereby consents to
such appointment;

(e)
To the extent permitted by applicable law, to enter upon, possess, control,
lease, manage and operate the Property or any part thereof, to take and possess
all documents, books, records, papers and accounts of Trustor or the then owner
of the Property, to make, terminate, enforce or modify Leases of the Property
upon such terms and conditions as Beneficiary deems proper, to make repairs,
alterations and improvements to the Property as necessary, in Trustee’s or
Beneficiary’s sole judgment, to protect or enhance the security hereof;


19

--------------------------------------------------------------------------------







Loan No. 1011181

(f)
To cause the Property to be sold by Trustee to satisfy the Secured Obligations
through the exercise of the nonjudicial power of sale in accordance with the
provisions of this Deed of Trust and the Deed of Trust Act of the State of
Washington, as now existing or hereafter modified. As a condition precedent to
any such sale, Trustee shall give and record such notice as the law then
requires. When the minimum period of time required by law after such notice has
elapsed, Trustee, without notice to or demand upon Trustor except as required by
law, shall sell the Property at the time and place of sale fixed by it in the
notice of sale, at one or several sales, either as a whole or in separate
parcels and in such manner and order, all as Beneficiary in its sole discretion
may determine, at public auction to the highest bidder for cash, in lawful money
of the United States, payable at time of sale. Neither Trustor nor any other
person or entity other than Beneficiary shall have the right to direct the order
in which the Property is sold. Subject to requirements and limits imposed by
law, Trustee may from time to time postpone sale of all or any portion of the
Property by public announcement at such time and place of sale. Trustee shall
deliver to the purchaser at such sale a deed conveying the Property or portion
thereof so sold, but without any covenant or warranty, express or implied. The
recitals in the deed of any matters or facts shall be conclusive proof of the
truthfulness thereof. Any person, excluding Trustee, may purchase at the sale;

(g)
To resort to and realize upon the security hereunder and any other security now
or later held by Beneficiary concurrently or successively and in one or several
consolidated or independent judicial actions or lawfully taken non-judicial
proceedings, or both, and to apply the proceeds received upon the Secured
Obligations all in such order and manner as Beneficiary and Trustee, or either
of them, determine in their sole discretion; and

(h)
Upon sale of the Property at any foreclosure sale, Beneficiary may credit bid
(as determined by Beneficiary in its sole and absolute discretion) all or any
portion of the Secured Obligations. In determining such credit bid, to the
extent permitted by law, Beneficiary may, but is not obligated to, take into
account all or any of the following: (i) appraisals of the Property as such
appraisals may be discounted or adjusted by Beneficiary in its sole and absolute
underwriting discretion; (ii) expenses and costs incurred by Beneficiary with
respect to the Property prior to foreclosure; (iii) expenses and costs which
Beneficiary anticipates will be incurred with respect to the Property after
foreclosure, but prior to resale, including, without limitation, costs of
structural reports and other due diligence, costs to carry the Property prior to
resale, costs of resale (e.g. commissions, attorneys’ fees, and taxes), costs of
any hazardous materials clean-up and monitoring, costs of deferred maintenance,
repair, refurbishment and retrofit, costs of defending or settling litigation
affecting the Property, and lost opportunity costs (if any), including the time
value of money during any anticipated holding period by Beneficiary; (iv)
declining trends in real property values generally and with respect to
properties similar to the Property; (v) anticipated discounts upon resale of the
Property as a distressed or foreclosed property; (vi) the fact of additional
collateral (if any), for the Secured Obligations; and (vii) such other factors
or matters that Beneficiary (in its sole and absolute discretion) deems
appropriate. In regard to the above, Trustor acknowledges and agrees that: (w)
Beneficiary is not required to use any or all


20

--------------------------------------------------------------------------------







Loan No. 1011181

of the foregoing factors to determine the amount of its credit bid; (x) this
Section does not impose upon Beneficiary any additional obligations that are not
imposed by law at the time the credit bid is made; (y) the amount of
Beneficiary’s credit bid need not have any relation to any loan-to-value ratios
specified in the Loan Documents or previously discussed between Trustor and
Beneficiary; and (z) Beneficiary’s credit bid may be (at Beneficiary’s sole and
absolute discretion) higher or lower than any appraised value of the Property.
6.3
APPLICATION OF FORECLOSURE SALE PROCEEDS. Except as may be otherwise required by
applicable law, after deducting all costs, fees and expenses of Trustee, and of
this trust, including, without limitation, cost of evidence of title and
attorneys’ fees in connection with sale and costs and expenses of sale and of
any judicial proceeding wherein such sale may be made, all proceeds of any
foreclosure sale shall be applied: (a) to payment of all sums expended by
Beneficiary under the terms hereof and not then repaid, with accrued interest at
the rate of interest specified in the Note to be applicable on or after maturity
or acceleration of the Note; (b) to payment of all other Secured Obligations;
and (c) the remainder, if any, to the person or persons legally entitled
thereto.

6.4
APPLICATION OF OTHER SUMS. All sums received by Beneficiary under Section 6.2 or
Section 3.2, less all costs and expenses incurred by Beneficiary or any receiver
under Section 6.2 or Section 3.2, including, without limitation, attorneys’
fees, shall be applied in payment of the Secured Obligations in such order as
Beneficiary shall determine in its sole discretion; provided, however,
Beneficiary shall have no liability for funds not actually received by
Beneficiary.

6.5
NO CURE OR WAIVER. Neither Beneficiary’s nor Trustee’s nor any receiver’s entry
upon and taking possession of all or any part of the Property and Collateral,
nor any collection of rents, issues, profits, insurance proceeds, condemnation
proceeds or damages, other security or proceeds of other security, or other
sums, nor the application of any collected sum to any Secured Obligation, nor
the exercise or failure to exercise of any other right or remedy by Beneficiary
or Trustee or any receiver shall cure or waive any breach, Default or notice of
default under this Deed of Trust, or nullify the effect of any notice of default
or sale (unless all Secured Obligations then due have been paid and performed
and Trustor has cured all other defaults), or impair the status of the security,
or prejudice Beneficiary or Trustee in the exercise of any right or remedy, or
be construed as an affirmation by Beneficiary of any tenancy, lease or option or
a subordination of the lien of or security interests created by this Deed of
Trust.

6.6
PAYMENT OF COSTS, EXPENSES AND ATTORNEYS’ FEES. Trustor agrees to pay to
Beneficiary immediately and without demand all costs and expenses of any kind
incurred by Trustee and Beneficiary pursuant to this Article (including, without
limitation, court costs and attorneys’ fees, whether incurred in litigation or
not, including, without limitation, at trial, on appeal or in any bankruptcy or
other proceeding, or not and the costs of any appraisals obtained in connection
with a determination of the fair value of the Property) with interest from the
date of expenditure until said sums have been paid at the rate of interest then
applicable to the principal balance of the Note as specified therein or as
allowed by applicable law. In addition, Trustor will pay a reasonable fee for
title searches, sale guarantees,


21

--------------------------------------------------------------------------------







Loan No. 1011181

publication costs, appraisal reports or environmental assessments made in
preparation for and in the conduct of any such proceedings or suit, and Trustor
shall pay to Trustee all Trustee’s fees hereunder and shall reimburse Trustee
for all expenses incurred in the administration of this trust, including,
without limitation, any attorneys’ fees. All of the foregoing amounts must be
paid to Beneficiary as part of any reinstatement tendered hereunder. In the
event of any legal proceedings, court costs and attorneys’ fees shall be set by
the court and not by jury and shall be included in any judgment obtained by
Beneficiary.
6.7
POWER TO FILE NOTICES AND CURE DEFAULTS. Trustor hereby irrevocably appoints
Beneficiary and its successors and assigns, as its attorney‑in-fact, which
agency is coupled with an interest, (a) to execute and/or record any notices of
completion, cessation of labor, or any other notices that Beneficiary deems
appropriate to protect Beneficiary’s interest, (b) upon the issuance of a deed
pursuant to the foreclosure of the lien of this Deed of Trust or the delivery of
a deed in lieu of foreclosure, to execute all instruments of assignment or
further assurance with respect to the Property and Collateral, Leases and
Payments in favor of the grantee of any such deed, as may be necessary or
desirable for such purpose, (c) to prepare, execute and file or record financing
statements, continuation statements, applications for registration and like
papers necessary to create, perfect or preserve Beneficiary’s security interests
and rights in or to any of the Property and Collateral, and (d) upon the
occurrence of an event, act or omission which, with notice or passage of time or
both, would constitute a Default, Beneficiary may perform any obligation of
Trustor hereunder; provided, however, that: (i) Beneficiary as such
attorney‑in‑fact shall only be accountable for such funds as are actually
received by Beneficiary; and (ii) Beneficiary shall not be liable to Trustor or
any other person or entity for any failure to act (whether such failure
constitutes negligence) by Beneficiary under this Section.

6.8
REMEDIES CUMULATIVE. All rights and remedies of Beneficiary and Trustee provided
hereunder are cumulative and are in addition to all rights and remedies provided
by applicable law (including specifically that of foreclosure of this instrument
as though it were a mortgage) or in any other agreements between Trustor and
Beneficiary. No failure on the part of Beneficiary to exercise any of its rights
hereunder arising upon any Default shall be construed to prejudice its rights
upon the occurrence of any other or subsequent Default. No delay on the part of
Beneficiary in exercising any such rights shall be construed to preclude it from
the exercise thereof at any time while that Default is continuing. Beneficiary
may enforce any one or more remedies or rights hereunder successively or
concurrently. By accepting payment or performance of any of the Secured
Obligations after its due date, Beneficiary shall not waive the agreement
contained herein that time is of the essence, nor shall Beneficiary waive either
its right to require prompt payment or performance when due of the remainder of
the Secured Obligations or its right to consider the failure to so pay or
perform a Default.

ARTICLE 7. MISCELLANEOUS PROVISIONS
7.1
ADDITIONAL PROVISIONS. The Loan Documents contain or incorporate by reference
the entire agreement of the parties with respect to matters contemplated herein
and supersede all prior negotiations. The Loan Documents grant further rights to
Beneficiary and contain further agreements and affirmative and negative
covenants by Trustor which apply to this Deed of Trust and to the Property and
Collateral and such


22

--------------------------------------------------------------------------------







Loan No. 1011181

further rights and agreements are incorporated herein by this reference. Time is
of the essence with respect to each and every provision hereof.
7.2
MERGER. No merger shall occur as a result of Beneficiary’s acquiring any other
estate in, or any other lien on, the Property unless Beneficiary consents to a
merger in writing.

7.3
OBLIGATIONS OF TRUSTOR, JOINT AND SEVERAL. If more than one person has executed
this Deed of Trust as “Trustor”, the obligations of all such persons hereunder
shall be joint and several.

7.4
RECOURSE TO SEPARATE PROPERTY. Any married person who executes this Deed of
Trust as a Trustor agrees that any money judgment which Beneficiary or Trustee
obtains pursuant to the terms of this Deed of Trust or any other obligation of
that married person secured by this Deed of Trust may be collected by execution
upon that person’s separate property, and any community property of which that
person is a manager.

7.5
WAIVER OF MARSHALLING RIGHTS. Trustor, for itself and for all parties claiming
through or under Trustor, and for all parties who may acquire a lien on or
interest in the Property and Collateral, hereby waives all rights to have the
Property and Collateral and/or any other property, which is now or later may be
security for any Secured Obligation (“Other Property”) marshalled upon any
foreclosure of the lien of this Deed of Trust or on a foreclosure of any other
lien or security interest against any security for any of the Secured
Obligations. Beneficiary shall have the right to sell, and any court in which
foreclosure proceedings may be brought shall have the right to order a sale of,
the Property and any or all of the Collateral or Other Property as a whole or in
separate parcels, in any order that Beneficiary may designate.

7.6
RULES OF CONSTRUCTION. When the identity of the parties or other circumstances
make it appropriate the masculine gender includes the feminine and/or neuter,
and the singular number includes the plural. The term “Property” and
“Collateral” means all and any part of the Property and Collateral,
respectively, and any interest in the Property and Collateral, respectively.

7.7
SUCCESSORS IN INTEREST. The terms, covenants, and conditions herein contained
shall be binding upon and inure to the benefit of the heirs, successors and
assigns of the parties hereto; provided, however, that this Section 7.7 does not
waive or modify the provisions of clause (d) of Section 6.1.

7.8
EXECUTION IN COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature or acknowledgment of, or on behalf of, each
party, or that the signature of all persons required to bind any party, or the
acknowledgment of such party, appear on each counterpart. All counterparts shall
collectively constitute a single document. It shall not be necessary in making
proof of this document to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, and the respective
acknowledgments of, each of the parties hereto. Any signature or acknowledgment
page to any counterpart may be detached from such counterpart without impairing
the legal effect of the signatures or acknowledgments


23

--------------------------------------------------------------------------------







Loan No. 1011181

thereon and thereafter attached to another counterpart identical thereto except
having attached to it additional signature or acknowledgment pages.
7.9
GOVERNING LAW. With respect to matters relating to the creation, perfection and
procedures relating to the enforcement of the liens created pursuant to this
Deed of Trust, this Deed of Trust shall be governed by, and construed in
accordance with, the laws of Washington, it being understood that, except as
expressly set forth above in this paragraph and to the fullest extent permitted
by the laws of Washington, the laws of California shall govern any and all
matters, claims, controversies or disputes arising under or related to this Deed
of Trust, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties relating to this Deed of
Trust, the Loan Agreement and the other Loan Documents and all of the
indebtedness or obligations arising thereunder or hereunder.

7.10
INCORPORATION. Exhibit A, as attached, is incorporated into this Deed of Trust
by this reference.

7.11
NOTICES. All notices, demands or other communications required or permitted to
be given pursuant to the provisions of this Deed of Trust shall be in writing
and shall be considered as properly given if delivered personally or sent by
certified United States mail, return receipt requested, or by Overnight Express
Mail or by overnight commercial courier service, charges prepaid. Notices so
sent shall be effective upon receipt at the address set forth below; provided,
however, that non-receipt of any communication as the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication. For
purposes of notice, the address of the parties shall be:

Trustor:
KBS SOR Plaza Bellevue, LLC
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Tel: (949) 797-0309
Fax: (949) 417-6518
Attn: Jeff Rader, Senior Vice President
With a copy to:
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Tel: (949) 797-0338
Fax: (949) 417-6520
Attn: Todd Smith, VP Controller, Corporate


And:


Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, CA 92612
Tel: (949) 732-6500
Fax: (949) 732-6501
Attn: Scott A. Morehouse, Esq.






24

--------------------------------------------------------------------------------







Loan No. 1011181

Trustee:
Chicago Title Company of Washington
701 5th Avenue, #2300
Seattle, WA 98104
Beneficiary:
Wells Fargo Bank, National Association
Commercial Real Estate
2030 Main Street, Suite 800
Irvine, CA 92614
Attn: Damon Smith
Tel: (949) 251-4913
Fax: (949) 851-9728
Loan No.: 1011181
With a copy to:
Wells Fargo Bank, National Association
Commercial Real Estate Loan Services
608 Second Avenue, 11th Floor
Minneapolis, MN 55402
Attention: Zayra Guerrero
Loan No.: 1011181

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days notice to the other party in the manner set forth hereinabove. Trustor
shall forward to Beneficiary, without delay, any notices, letters or other
communications delivered to the Property or to Trustor naming Beneficiary,
“Lender” or the “Construction Lender” or any similar designation as addressee,
or which could reasonably be deemed to affect the construction of the
Improvements or the ability of Trustor to perform its obligations to Beneficiary
under the Note or the Loan Agreement.
7.12
LIMITATIONS ON RECOURSE. The limitations on personal liability of shareholders,
partners and members of Borrower contained in Section 13.27 of the Loan
Agreement shall apply to this Deed of Trust.

7.13
POWERS OF ATTORNEY. The powers of attorney granted by Trustor to Beneficiary in
this Agreement shall be unaffected by the disability of the principal so long as
any portion of the Loan remains unpaid or unperformed or any obligation under or
in connection with a Swap Agreement between Borrower and Beneficiary remains
unpaid or unperformed. Beneficiary shall have no obligation to exercise any of
the foregoing rights and powers in any event. Trustor acknowledges that this
power of attorney forms a part of a contract (this Agreement) and is security
for money or for the performance of a valuable act. Beneficiary hereby discloses
that it may exercise the foregoing power of attorney for Beneficiary’s benefit,
and such authority need not be exercised for Trustor’s best interest.

7.14
INTEGRATION; INTERPRETATION. The Loan Documents contain or expressly incorporate
by reference the entire agreement of the parties with respect to the matters
contemplated therein and supersede all prior negotiations or agreements, written
or oral. The Loan Documents shall not be modified except by written instrument
executed by all parties. Any reference to the Loan Documents includes any
amendments, renewals or extensions now or hereafter approved by Beneficiary in
writing. The Loan Documents grant further rights to Beneficiary and contain
further agreements and


25

--------------------------------------------------------------------------------







Loan No. 1011181

affirmative and negative covenants by Trustor which apply to this Deed of Trust
and to the Property and Collateral and such further rights and agreements are
incorporated herein by this reference.
7.15
WASHINGTON LAW PROVISIONS. Notwithstanding anything to the contrary elsewhere in
this Deed of Trust:

(a)
Construction. In the event of any inconsistencies between the terms and
conditions of this Section containing Washington state law provisions and the
terms and conditions of any other part of this Deed of Trust, the terms and
conditions of this Section shall control and be binding. When necessary to avoid
any inconsistency or to ensure compliance with Washington law, any procedures
provided for in this Deed of Trust that are inconsistent with those required by
Washington law shall be modified by and replaced with the procedures or
requirements of the laws of the State of Washington.

(b)
Commercial Loan. Trustor represents and warrants to Beneficiary that the Loan
secured by this Deed of Trust is a “commercial loan,” as that term is defined in
RCW 61.24.005(4), and the proceeds of the Loan will be used for business or
investment purposes and not for personal, family or household purposes.

(c)
Acceptance and Nature of Trust. The acceptance by Trustee of this trust shall be
evidenced when this Deed of Trust, duly executed and acknowledged, is made a
public record as provided by law. The trust created hereby is irrevocable by
Trustor.

(d)
Assignment of Leases and Rents. The assignment of leases, rents, income and
profits set forth in this Deed of Trust is intended to be specific, perfected
and choate upon recording as provided in RCW 7.28.230(3).

(e)
STATUTORY NOTICE. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND
CREDIT OR FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER
WASHINGTON LAW.



[Remainder of Page Intentionally Blank]



26

--------------------------------------------------------------------------------







Loan No. 1011181

IN WITNESS WHEREOF, Trustor has executed and delivered this Deed of Trust as of
the day and year set forth above.
“TRUSTOR”
KBS SOR PLAZA BELLEVUE, LLC,
a Delaware limited liability company
By:
KBS SOR ACQUISITION XXVI, LLC,

a Delaware limited liability company,
its sole member
By:
KBS SOR PROPERTIES, LLC,

a Delaware limited liability company,
its sole member
By:
KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member
By:
KBS STRATEGIC OPPORTUNITY REIT, INC.,

a Maryland corporation,
its sole general partner
By:
/s/ David E. Snyder

David E. Snyder
Chief Financial Officer




(ALL SIGNATURES MUST BE ACKNOWLEDGED)





Signature Page – Deed of Trust

--------------------------------------------------------------------------------







Loan No. 1011181

EXHIBIT “A”
DESCRIPTION OF PROPERTY
Exhibit A to DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING, executed by KBS SOR PLAZA BELLEVUE, LLC, a Delaware limited
liability company, as Trustor, to CHICAGO TITLE COMPANY OF WASHINGTON, as
Trustee, for the benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for itself and certain other lenders, as Beneficiary, dated
as of January 14, 2014.
All that certain real property situated in the County of King, State of
Washington, described as follows:
PARCEL A:
LOTS 5, 6, 7 AND 8, BLOCK 1, CARROLL-HEDLUND'S 1ST ADDITION TO BELLEVUE,
ACCORDING TO THE PLAT THEREOF, RECORDED IN VOLUME 49 OF PLATS, PAGE(S) 58 AND
59, IN KING COUNTY, WASHINGTON;
EXCEPT THAT PORTION OF SAID LOT 8 LYING EASTERLY OF A LINE THAT IS 30 FEET WEST
OF THE EAST LINE OF THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF THE
SOUTHEAST QUARTER OF SECTION 29, TOWNSHIP 25 NORTH, RANGE 5 EAST, WILLAMETTE
MERIDIAN, IN KING COUNTY, WASHINGTON.
PARCEL B:
THAT PORTION OF THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF THE SOUTHEAST
QUARTER OF SECTION 29, TOWNSHIP 25 NORTH, RANGE 5 EAST, WILLAMETTE MERIDIAN, IN
KING COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:
BEGINNING AT THE POINT OF INTERSECTION OF THE WEST LINE OF THE EAST 92 FEET OF
SAID SUBDIVISION WITH THE FORMER NORTH LINE OF NORTHEAST 8TH STREET, SAID POINT
BEING NORTH 01 DEGREE 13'30" EAST, A DISTANCE OF 33.00 FEET FROM THE SOUTH LINE
OF SAID SUBDIVISION;
THENCE NORTH 01 DEGREE 13'30" EAST, A DISTANCE OF 147.01 FEET TO THE SOUTH LINE
OF CARROLL-HEDLUND'S 1ST ADDITION TO BELLEVUE, ACCORDING TO THE PLAT THEREOF,
RECORDED IN VOLUME 49 OF PLATS, PAGES 58 AND 59, IN KING COUNTY, WASHINGTON;
THENCE NORTH 88 DEGREES 04'22" WEST ALONG SAID SOUTH LINE, A DISTANCE OF 172.02
FEET TO THE WEST LINE OF SAID PLAT OF CARROLL-HEDLUND'S 1ST ADDITION TO BELLEVUE
PRODUCED SOUTH;
THENCE NORTH 01 DEGREE 13'30" EAST ALONG SAID WEST LINE TO THE NORTHEAST CORNER
OF THE PROPERTY CONVEYED TO JEFFREY BUILDING COMPANY BY DEED RECORDED AUGUST 31,
1976 UNDER RECORDING NUMBER 7608310501;
THENCE WEST ALONG THE NORTH LINE OF SAID PROPERTY CONVEYED BY RECORDING NUMBER
7608310501, A DISTANCE OF 241 FEET TO THE NORTHWEST CORNER THEREOF, SAID POINT
BEING ON THE EAST LINE OF THE PROPERTY SOLD TO JEFFREY BUILDING COMPANY UNDER
INSTRUMENT RECORDED UNDER RECORDING NUMBER 6199084;
THENCE NORTH ALONG SAID EAST LINE TO THE NORTHEAST CORNER THEREOF, BEING A POINT
ON THE SOUTH LINE OF THE NORTH 315 FEET OF SAID SUBDIVISION;
THENCE WEST ALONG THE SOUTH LINE OF SAID NORTH 315 FEET TO THE EAST LINE OF
108TH AVENUE NORTHEAST;




--------------------------------------------------------------------------------







Loan No. 1011181

THENCE SOUTH 01 DEGREE 20'51" EAST ALONG SAID EAST LINE 305.02 FEET TO A POINT
ON THE NORTH LINE OF NORTHEAST 8TH STREET, BEING 40 FEET NORTHERLY OF THE SOUTH
LINE OF SAID SUBDIVISION;
THENCE ALONG THE NORTHERLY LINE OF SAID STREET THE FOLLOWING COURSES AND
DISTANCES:
THENCE SOUTH 88 DEGREES 04'22" EAST, A DISTANCE OF 185.71 FEET;
THENCE SOUTH 01 DEGREE 20'30" WEST 7.00 FEET;
THENCE SOUTH 88 DEGREES 04'22" EAST 180.53 FEET;
THENCE SOUTH 01 DEGREE 13'30" WEST 3.00 FEET;
THENCE SOUTH 88 DEGREES 04'22" EAST 80.02 FEET;
THENCE NORTH 01 DEGREE 13'30" EAST 3.00 FEET;
THENCE SOUTH 88 DEGREES 04'22" EAST 92.00 FEET, TO THE POINT OF BEGINNING;
EXCEPT THAT PORTION LYING EAST OF THE SOUTHERLY PRODUCTION OF THE WEST LINE OF
CARROLL-HEDLUND'S 1ST ADDITION TO BELLEVUE, ACCORDING TO THE PLAT THEREOF,
RECORDED IN VOLUME 49 OF PLATS, PAGES 58 AND 59, IN KING COUNTY, WASHINGTON; AND
EXCEPT THAT PORTION CONVEYED TO THE CITY OF BELLEVUE FOR ROAD BY DEED RECORDED
DECEMBER 9, 1977 UNDER RECORDING NUMBER 7712090814.
PARCEL C:
THE EAST 264 FEET OF THE SOUTH 180 FEET OF THE SOUTHWEST QUARTER OF THE
SOUTHWEST QUARTER OF THE SOUTHEAST QUARTER OF SECTION 29, TOWNSHIP 25 NORTH,
RANGE 5 EAST, WILLAMETTE MERIDIAN, IN KING COUNTY, WASHINGTON;
EXCEPT THAT PORTION THEREOF LYING EASTERLY OF A LINE THAT IS 30 FEET WEST OF THE
EAST LINE OF THE SOUTHWEST QUARTER OF THE SOUTHWEST QUARTER OF THE SOUTHEAST
QUARTER OF SECTION 29; AND
EXCEPT THAT PORTION THEREOF LYING SOUTH OF A LINE THAT IS 44 FEET NORTH OF THE
SOUTH LINE OF SECTION 29; AND
EXCEPT THAT PORTION THEREOF, CONVEYED TO THE CITY OF BELLEVUE, FOR SIDEWALKS,
STREET AND UTILITIES, BY INSTRUMENT RECORDED ON AUGUST 4, 1983, UNDER RECORDING
NUMBER 8308040699.
PARCEL D:
THOSE CERTAIN EASEMENT RIGHTS FOR THE CONSTRUCTION, MAINTENANCE, OPERATION AND
REPLACEMENT OF EXISTING CANOPY OR COVERING, WALKWAYS, HANDRAILS AND RELATED
ACCESSORIES, AS SET FORTH AND RESERVED IN THAT CERTAIN QUIT CLAIM DEED RECORDED
AUGUST 4, 1983 UNDER RECORDING NUMBER 8308040699.



    

--------------------------------------------------------------------------------

Loan No.1011181



ACKNOWLEDGEMENT
 
 
 
 
 
State of California
 
 
 
County of Orange)
 
 
 
 
 
 
 
 
On
January 9, 2014
before me,
Teresa Fakalata Notary Public
 
 
(insert name and title of the officer)
 
personally appeared
David E. Snyder
,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are
subscribed to the within instrument and acknowledge to me that he/she/they
executed the same in
his/her/their authorized capacitiy(ies), and that by his/her/their signature(s)
on the instrument the
person(s), or the entity upon behalf of which the person(s) acted, executed the
instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing
paragraph is true and correct.
 
 
 
 
 
 
WITNESS my hand and official seal.
 
Signature /s/ Teresa Fakalata
(Seal)
 











